

114 SRES 449 ATS: Congratulating the students, parents, teachers, and leaders of charter schools across the United States for making ongoing contributions to education, and supporting the ideals and goals of the 17th annual National Charter Schools Week, to be held May 1 through May 7, 2016. 
U.S. Senate
2016-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 449IN THE SENATE OF THE UNITED STATESApril 28, 2016Mr. Alexander (for himself, Mr. Bennet, Mr. Toomey, Mr. Graham, Mr. Cassidy, Mr. Kirk, Mr. Vitter, Mr. Burr, Mr. Cruz, Mr. McConnell, Mr. Tillis, Mr. Boozman, Ms. Ayotte, Mr. Gardner, Mr. Cornyn, Mr. Hatch, Mr. McCain, Mr. Rubio, Mr. Johnson, Mr. Scott, Mr. Inhofe, Mr. Booker, Mr. Carper, Mr. Coons, Mrs. Feinstein, Mr. Isakson, Mr. Perdue, and Mr. Wicker) submitted the following resolution; which was considered and agreed toRESOLUTIONCongratulating the students, parents, teachers, and leaders of charter schools across the United
			 States for making ongoing contributions to education, and supporting the
			 ideals and goals of the 17th annual National Charter Schools Week, to be
			 held May 1 through May 7, 2016. 
	
 Whereas charter schools are public schools that do not charge tuition and enroll any student who wants to attend, often through a random lottery when the demand for enrollment is outmatched by the supply of available charter school seats;
 Whereas high-performing public charter schools deliver a high-quality public education and challenge all students to reach the students’ potential for academic success;
 Whereas public charter schools promote innovation and excellence in public education; Whereas public charter schools throughout the United States provide millions of families with diverse and innovative educational options for children of the families;
 Whereas high-performing public charter schools and charter management organizations are increasing student achievement and attendance rates at institutions of higher education;
 Whereas public charter schools are authorized by a designated entity and— (1)respond to the needs of communities, families, and students in the United States; and
 (2)promote the principles of quality, accountability, choice, high-performance, and innovation; Whereas, in exchange for flexibility and autonomy, public charter schools are held accountable by the authorizers of the charter schools for improving student achievement and for sound financial and operational management;
 Whereas public charter schools are required to meet the student achievement accountability requirements under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) in the same manner as traditional public schools;
 Whereas public charter schools often set higher expectations for students, beyond the requirements of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.), to ensure that the charter schools are of high quality and truly accountable to the public;
 Whereas 43 States and the District of Columbia have enacted laws authorizing public charter schools;
 Whereas, as of the 2015–2016 school year, more than 6,800 public charter schools served more than 2,900,000 children;
 Whereas enrollment in public charter schools grew from 400,000 students in 2001 to 2,900,000 students in 2016, a sixfold increase in 15 years;
 Whereas in the United States— (1)in 160 school districts, more than 10 percent of public school students are enrolled in public charter schools; and
 (2)in 14 school districts, at least 30 percent of public school students are enrolled in public charter schools;
 Whereas public charter schools improve the achievement of students enrolled in the charter schools and collaborate with traditional public schools to improve public education for all students;
 Whereas public charter schools— (1)give parents the freedom to choose public schools;
 (2)routinely measure parental satisfaction levels; and (3)must prove the ongoing success of the charter schools to parents, policymakers, and the communities served by the charter schools or risk closure;
 Whereas a 2015 report from the Center for Research on Education Outcomes at Stanford University found significant improvements for students at urban charter schools, and compared to peers of traditional public schools, each year those students completed the equivalent of 28 more days of learning in reading and 40 more days of learning in math;
 Whereas parental demand for charter schools is high, and there was an estimated 9 percent growth in charter school enrollment between fall 2014 and fall 2105; and
 Whereas the 17th annual National Charter Schools Week is scheduled to be celebrated the week of May 1 through May 7, 2016: Now, therefore, be it
	
 That the Senate— (1)congratulates the students, families, teachers, leaders, and staff of public charter schools across the United States for—
 (A)making ongoing contributions to public education; (B)making impressive strides in closing the academic achievement gap in schools in the United States, particularly in schools with some of the most disadvantaged students in both rural and urban communities; and
 (C)improving and strengthening the public school system throughout the United States; (2)supports the ideals and goals of the 17th annual National Charter Schools Week, a week-long celebration to be held May 1 through May 7, 2016, in communities throughout the United States; and
 (3)encourages the people of the United States to hold appropriate programs, ceremonies, and activities during National Charter Schools Week to demonstrate support for public charter schools.